                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ATHENS DIVISION

VICKIE ONEAL,                             :
                                          :
              Plaintiff,                  :
                                          :
v.                                        :       CASE NO. 3:18-CV-25-MSH
                                          :         Social Security Appeal
COMMISSIONER OF                           :
SOCIAL SECURITY,                          :
                                          :
              Defendant.                  :


                                         ORDER

       The Social Security Commissioner, by adoption of the Administrative Law Judge’s

(“ALJ’s”) determination, denied Plaintiff’s applications for supplemental security income

and disability insurance benefits, finding that she is not disabled within the meaning of the

Social Security Act and accompanying regulations.             Plaintiff contends that the

Commissioner’s decision was in error and seeks review under the relevant provisions of

42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c). All administrative remedies have been

exhausted. Both parties filed their written consents for all proceedings to be conducted by

the United States Magistrate Judge, including the entry of a final judgment directly

appealable to the Eleventh Circuit Court of Appeals pursuant to 28 U.S.C. § 636(c)(3).

                                 LEGAL STANDARDS

       The court’s review of the Commissioner’s decision is limited to a determination of

whether it is supported by substantial evidence and whether the correct legal standards

were applied. Walker v. Bowen, 826 F.2d 996, 1000 (11th Cir. 1987) (per curiam).
“Substantial evidence is something more than a mere scintilla, but less than a

preponderance. If the Commissioner's decision is supported by substantial evidence, this

court must affirm, even if the proof preponderates against it.” Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005) (internal quotation marks omitted). The court’s role in

reviewing claims brought under the Social Security Act is a narrow one. The court may

neither decide facts, re-weigh evidence, nor substitute its judgment for that of the

Commissioner. 1 Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). It must,

however, decide if the Commissioner applied the proper standards in reaching a decision.

Harrell v. Harris, 610 F.2d 355, 359 (5th Cir. 1980) (per curiam). The court must

scrutinize the entire record to determine the reasonableness of the Commissioner’s factual

findings. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). However, even

if the evidence preponderates against the Commissioner’s decision, it must be affirmed if

substantial evidence supports it. Id.

       The plaintiff bears the initial burden of proving that she is unable to perform her

previous work. Jones v. Bowen, 810 F.2d 1001 (11th Cir. 1986). The plaintiff’s burden is

a heavy one and is so stringent that it has been described as bordering on the unrealistic.

Oldham v. Schweiker, 660 F.2d 1078, 1083 (5th Cir. 1981). 2 A plaintiff seeking Social



1
  Credibility determinations are left to the Commissioner and not to the courts. Carnes v. Sullivan,
936 F.2d 1215, 1219 (11th Cir. 1991). It is also up to the Commissioner and not to the courts to
resolve conflicts in the evidence. Wheeler v. Heckler, 784 F.2d 1073, 1075 (11th Cir. 1986) (per
curiam); see also Graham v. Bowen, 790 F.2d 1572, 1575 (11th Cir. 1986).
2
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all decision of the former Fifth Circuit rendered prior to
October 1, 1981.
                                                 2
Security disability benefits must demonstrate that she suffers from an impairment that

prevents her from engaging in any substantial gainful activity for a twelve-month period.

42 U.S.C. § 423(d)(1). In addition to meeting the requirements of these statutes, in order

to be eligible for disability payments, a plaintiff must meet the requirements of the

Commissioner’s regulations promulgated pursuant to the authority given in the Social

Security Act. 20 C.F.R. § 404.1 et seq.

       Under the Regulations, the Commissioner uses a five-step procedure to determine

if a plaintiff is disabled. Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004); 20

C.F.R. § 404.1520(a)(4). First, the Commissioner determines whether the plaintiff is

working. Id. If not, the Commissioner determines whether the plaintiff has an impairment

which prevents the performance of basic work activities. Id. Second, the Commissioner

determines the severity of the plaintiff’s impairment or combination of impairments. Id.

Third, the Commissioner determines whether the plaintiff’s severe impairment(s) meets or

equals an impairment listed in Appendix 1 of Part 404 of the Regulations (the “Listing”).

Id.   Fourth, the Commissioner determines whether the plaintiff’s residual functional

capacity can meet the physical and mental demands of past work. Id. Fifth and finally, the

Commissioner determines whether the plaintiff’s residual functional capacity, age,

education, and past work experience prevent the performance of any other work. In

arriving at a decision, the Commissioner must consider the combined effects of all of the

alleged impairments, without regard to whether each, if considered separately, would be

disabling. Id. The Commissioner’s failure to apply correct legal standards to the evidence

is grounds for reversal. Id.

                                            3
                         ADMINISTRATIVE PROCEEDINGS

       Plaintiff Vickie Oneal applied for disability insurance benefits and supplemental

security income on April 21, 2014, alleging she became disabled to work on March 1, 1991.

Her claims were denied initially on September 25, 2014, and on reconsideration on

February 20, 2015. She made a timely written request for an evidentiary hearing before an

ALJ on April 8, 2015, and the hearing was conducted on December 7, 2016. Plaintiff

appeared at the hearing with her attorney and gave testimony, as did her mother and an

impartial vocational expert.    During the hearing, she amended her alleged onset of

disability date to April 21, 2014, the date she filed her applications. This rendered her

ineligible for disability insurance benefits and the hearing proceeded on her application for

supplemental security income. Tr. 24. On January 10, 2017, the ALJ issued an unfavorable

decision denying her claim. Tr. 20-34. Plaintiff sought Appeals Council review and

submitted additional evidence with her request. Tr. 10-19. The Appeals Council denied

her request for review on January 4, 2018, and did not consider the additional evidence

because it did not relate to the period under adjudication. Tr. 1-7. Having exhausted the

administrative remedies available to her under the Social Security Act, Plaintiff seeks

judicial review of the Commissioner’s final decision denying her claim.

                     STATEMENT OF FACTS AND EVIDENCE

       Plaintiff was forty-eight years old and classified as a “younger individual” under the

Commissioner’s regulations on her amended alleged onset date. She has a high school

education and no past relevant work. 20 C.F.R. § 404.1563; Findings 6, 7, 8, Tr. 33. In

conducting the five-step sequential analysis mandated by the Commissioner’s regulations

                                             4
for the determination of disability, the ALJ found, at step two, that Plaintiff has the severe

impairment of obsessive-compulsive disorder (“OCD”). 20 C.F.R. § 416.920(c); Finding

3, Tr. 27. At step three, she found that Plaintiff’s does not have an impairment or

combination of impairments that meet or medically equal a listed impairment set forth in

20 C.F.R. Part 404, Subpart P, Appendix 1. Between steps three and four, the ALJ

formulated a residual functional capacity assessment (“RFC”) which permits Plaintiff to

work at all exertional levels while limited to low stress work with simple and routine tasks

and short instructions, simple work-related decisions, no production work, and only

infrequent and gradual changes in the workplace. Finding 5, Tr. 29. The ALJ also found

that Plaintiff can maintain concentration and attention for two-hour periods and tolerate

occasional contact with the public. Finding 5, Tr. 29-33. At step four, she determined that

Plaintiff has no past relevant work and proceeded to step-five. There, the ALJ established,

through the testimony of a vocational expert, that Plaintiff retains the residual functional

capacity to work as a box bender, egg washing machine attendant, and box sealer inspector,

and that these jobs are available in the national economy. Findings 6, 10, Tr. 33-34. She

therefore found Plaintiff to be not disabled. Finding 11, Tr. 34.

                                       DISCUSSION

I. Appeals Council Decision

       Plaintiff first asserts as error the Appeals Council’s refusal to grant review of her

claim based on new evidence. Pl.’s Br. 1, 8-12. The evidence at issue is a mental residual

functional capacity assessment dated March 23, 2017, and an onset date questionnaire

dated April 10, 2017, prepared at Plaintiff’s request by Matt Butryn, Ph.D., a psychologist,

                                              5
in support of Plaintiff’s claims for disability benefits. Tr. 10-19. The Appeals Council

denied review based on the new evidence because it “does not relate to the period at issue.”

Tr. 2.

         The ALJ issued her written decision on January 10, 2017—almost three months

prior to Plaintiff’s visit to Dr. Butryn. Dr. Butryn states that in reaching his conclusions

about Plaintiff’s impairments he conducted a “records review” of Plaintiff’s medical care

that included clinical notes about her impairments during the relevant period. However,

the entire medical record here is a mere twenty-one pages, only two of which are from a

treating source. Further, that treating source apparently handwrote “compulsive disorder”

without any further explanation.     Tr. 274.    The remaining nineteen pages are from

consultative examiners in connection with Plaintiff’s application for benefits, and only five

of those pages are from a psychological examiner. Tr. 284-89. That source, John Grace,

Psy.D., endorsed OCD but added fair insight, unimpaired concentration, ability to follow

workplace instructions, unimpaired adaptive response, and otherwise adequate ability to

work with others, communicate, comprehend, and work cooperatively. Tr. 288-89. His

conclusions are much less limiting than Dr. Butryn’s, indicating that Plaintiff’s condition

may have deteriorated over time as the Commissioner argues. Dr. Butryn likewise

characterized Plaintiff as “deteriorating in functioning” in his notes and qualified his

findings as “based on her current presentation in my office.” Tr. 17. Substantial evidence

supports the finding by the Appeals Council that this evidence does not relate to the period

under adjudication by the ALJ and Plaintiff’s first contention of error lacks merit.



                                             6
II. ALJ’s Development of Record

         In her second assertion of error, Plaintiff argues that the ALJ failed to adequately

develop the record regarding her inability to pay for treatment or access indigent care. Pl.’s

Br. 2, 12-15. Plaintiff states, correctly, that the ALJ considered her lack of treatment in

assessing her credibility regarding the disabling effects of the symptoms related to her

compulsive disorder. Tr. 32. However, Plaintiff said that she lacked money to get help for

her OCD but limited that assertion to the period after her primary care doctor died. When

directly asked by the ALJ about medication for the disorder, Plaintiff stated she had been

prescribed medication and that she “took them as long as I needed them.” Tr. 42-43. Her

attorney was given the opportunity to question Plaintiff on this point but he declined. Tr.

43-44.

         However, the issue here is larger—Plaintiff has failed to show she is disabled and

thus entitled to benefits. As the ALJ observed at the hearing, Plaintiff claims that she has

been disabled since March 1, 1991, by a condition that the record shows she has only sought

treatment for twice in twenty-three years as of the date of the ALJ’s decision. Tr. 40. Her

attorney, when the ALJ pointed out the paucity of evidence, did not assert Plaintiff’s

financial inability to obtain care but responded “I understand” to the ALJ’s expressed

concern. Tr. 40. The record also shows that Plaintiff had the means to obtain a consultation

with Dr. Butryn to pursue her application for benefits but does not show that she attempted

to get treatment for the OCD which she says has effectively crippled her for a quarter of a

century. It is not error for the ALJ to draw an adverse inference about Plaintiff’s credibility

from this record and Plaintiff’s second assertion of error is groundless.

                                              7
                                    CONCLUSION

       For the reasons stated above, the determination of the Social Security Commissioner

is affirmed.

       SO ORDERED, this 1st day of November, 2018.

                                         /s/ Stephen Hyles
                                         UNITED STATES MAGISTRATE JUDGE




                                            8
